Citation Nr: 1708424	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  02-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include degenerative joint disease, adhesive capsulitis, and lateral epicondylitis, claimed as loss of motion of the right arm.  

2.  Entitlement to service connection for a left shoulder disability, to include degenerative joint disease, claimed as loss of motion of the left arm.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for hypothyroidism, claimed as the result of exposure to ionizing radiation.

7.  Entitlement to service connection for Grover's disease, claimed as the result of exposure to ionizing radiation.

8.  Entitlement to service connection for pulmonary disease, claimed as the result of exposure to ionizing radiation.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include lumbosacral paravertebral myositis, dorsal myositis, lumbar polyradiculopathy, fibromyositis, degenerative joint disease, and osteoarthritis.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability to include cervical myositis and polyradiculopathy, cervical fibromyositis, bilateral C7 radiculopathy and mixed sensory motor polyneuropathy, and degenerative joint disease of the cervical spine.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

12.  Entitlement to an initial evaluation in excess of 30 percent for duodenal ulcer disease, gastritis, and duodenitis.  

13.  Entitlement to special monthly compensation based on the need for the aid and attendance of another person, or on the basis of being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1954.  He died in October 2014.  His surviving spouse has been substituted in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision that denied service connection for a stomach disability.  In July 2009, the Appeals Management Center granted service connection for duodenal ulcer disease, gastritis, and duodenitis.  The Veteran appealed the evaluation assigned.  

This matter also comes before the Board from an October 2010 rating decision that denied service connection for left and right shoulder disabilities and declined to reopen a claim of entitlement to service connection for a disability of the low back.  

This matter also comes before the Board from a May 2011 rating decision which denied service connection for hypertension and declined to reopen claims of entitlement to service connection for diabetes mellitus and a cervical spine disability.  

This matter also comes before the Board from an October 2013 rating decision which denied service connection for hypothyroidism, Grover's disease, PTSD, bilateral hearing loss disability, and pulmonary disease; and special monthly compensation.  

In December 2002, the Veteran testified during a hearing before RO personnel.  In
October 2005, the Veteran withdrew his prior request for a Board hearing, in writing.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability was not manifest in service and is unrelated to service; arthritis of the right shoulder was not manifest in service or within one year of separation from service.  

2.  A left shoulder disability was not manifest in service and is unrelated to service; arthritis of the left shoulder was not manifest in service or within one year of separation from service.  

3.  Hypertension was not manifest in service and is unrelated to service; hypertension was not manifest within one year of separation from service.  

4.  There is no diagnosis of PTSD.

5.  Bilateral hearing loss disability was not manifest in service and is unrelated to service; bilateral hearing loss disability was not manifest within one year of separation from service.

6.  Participation in a radiation risk activity has not been established.

7.  There is no competent evidence of hypothyroidism.

8.  Grover's disease was not manifest in service and is unrelated to service.

9.  There is no competent evidence of pulmonary disease.

10.  In November 2009, the Board denied service connection for the claimed low back disability.

11.  The evidence received since the November 2009 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability, and does not raise a reasonable possibility of so substantiating the claim.

12.  In January 2003, the RO denied service connection for diabetes mellitus; the Veteran did not appeal.

13.  The evidence received since the January 2003 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, and does not raise a reasonable possibility of so substantiating the claim.

14.  Duodenal ulcer disease, gastritis, and duodenitis was manifested by persistent heartburn, regurgitation, and infrequent episodes of reflux that are controlled by medication; it was not manifested by substernal arm or shoulder pain or anemia, and it had not been productive of considerable overall health impairment, or more than two incapacitating episodes per year.

15.  The veteran's service-connected disability did not render him so helpless as to be unable to care for himself, protect himself from the hazards incident to his environment or attend to the needs of nature; nor did it prevent him from leaving his home.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in service, and arthritis of the right shoulder may not be presumed to have been incurred therein.  U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A left shoulder disability was not incurred in service, and arthritis of the left shoulder may not be presumed to have been incurred therein.  U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Hypertension was not incurred in service and may not be presumed to have been incurred therein.  U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Bilateral hearing loss disability was not incurred in service and may not be presumed to have been incurred therein.  U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  Hypothyroidism was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  Grover's disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).
 
8.  Pulmonary disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The November 2009 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2016).

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  The January 2003 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2016).

12.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

13.  The criteria for an evaluation in excess of 30 percent for duodenal ulcer disease, gastritis, and duodenitis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §4.1, 4.6, 4.20, 4.114, Diagnostic Code 7346 (2016).

14.  The criteria for an award of special monthly compensation based on the need for regular aid and attendance of another person or upon housebound status have not been met. 38 U.S.C.A. §§ 1114 (l), (s) (West Supp. 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claim in correspondence dated in June 2002, August 2010, June 2012, and June 2013.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  

While the Veteran was not provided with relevant VA examinations with regard to the claims of entitlement to service connection for shoulder disabilities, hypertension, and PTSD, the Board finds that examinations are not necessary.  The record contains adequate competent evidence to fairly address the question of whether there is a relationship between the claimed disorders and service.  As such, examinations are not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, the Board observes that with respect to a previously denied claim, as with the petitions to reopen claims of entitlement to service connection for a low back disability and diabetes mellitus, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of arthritis, cardiovascular renal disease, and diseases of the central nervous system (e.g., sensorineural hearing loss and migraines) may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Shoulders

Service treatment records include the report of a May 1952 examination.  The Veteran denied arthritis or rheumatism, bone or joint deformity, lameness, and painful or trick shoulder.  Examination revealed normal upper extremities and musculoskeletal.  On separation examination in June1954, the Veteran's upper extremities and musculoskeletal were normal.  He denied arthritis, deformity, lameness, and painful or trick shoulder.  He was deemed qualified for separation.  

On VA general medical examination in November 1994, the Veteran's muscles and joints were normal.  No diagnosis or abnormal finding with respect to the shoulders is noted.  The Veteran did not report any complaints referable to his shoulders.  

An August 2001 VA record notes that musculoskeletal examination revealed intact range of motion, adequate muscle tone, and no deformities.  

On VA examination in October 2002, the Veteran's upper extremities were unrestricted.  The Veteran reported that he sought assistance with shaving and bathing due to weakness in his right hand and pain in his low back and neck.  

A March 2004 private radiology report indicates degenerative changes of the glenohumeral and acromioclavicular joints.  

A November 2004 VA computerized problem list includes disorders of the bursae and tendons in the shoulder region.  

In early 2007 the Veteran underwent physical therapy for complaints to include those referable to his shoulders.  

An April 2009 VA treatment record notes diagnoses of right shoulder adhesive capsulitis and right lateral epicondylitis.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed shoulder disabilities.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service finding referable to the Veteran's shoulder documented in the record dates to 2004, when degenerative changes were noted on imaging; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, the Veteran denied relevant symptoms during service, and none were reported on general medical examination in 1994.  Rather, the first complaints referable to the Veteran's shoulders date to many years following his 1954 separation from service.  The Board finds that the Veteran's statements as to continuity of shoulder symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he shoulder disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates diagnoses referable to the Veteran's shoulders, it does not contain reliable evidence which relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claims of entitlement to service connection for right and left shoulder disabilities must be denied as the preponderance of the evidence is against the claims.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Hypertension

Service treatment records include the report of a May 1952 examination.  The Veteran denied high or low blood pressure.  His blood pressure was reported as 110/74.  The examiner did not make any notation of hypertension or high blood pressure in the summary of defects and diagnoses.  On separation examination in June 1954, the Veteran's heart was normal.  He denied high or low blood pressure.  His blood pressure reading was 116/80.  He was deemed qualified for separation.  

On VA general medical examination in November 1994, the Veteran's blood pressure was measured as 160/90; however, a diagnosis of hypertension was not made.  The Veteran did not provide a history of hypertension or elevated blood pressure.  

An August 2001 VA treatment record indicates a blood pressure reading of 120/80.  On VA examination in October 2002, hypertension was not among the diagnoses rendered.  

An initial diagnosis of hypertension is shown in VA treatment records in August 2007.  A VA problem list printed in June 2008 includes hypertension.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service diagnosis of hypertension dates to 2007; therefore, presumptive service connection for hypertension is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, no abnormal finding suggestive of hypertension was documented during service, and the initial diagnosis documented in the record dates to many years following the Veteran's 1954 separation from service.  The Board finds that any statements as to continuity of symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he has hypertension that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates a diagnosis of hypertension, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

	PTSD

To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

VA regulations provide that if PTSD is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes. 

Service treatment records include the report of a May 1952 examination.  The Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  He was noted to be psychiatrically normal.  On separation examination in June1954, the Veteran was psychiatrically normal.  He denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  He was deemed qualified for separation.  

On VA general medical examination in November 1994, the Veteran's complaints did not include any referable to his psychiatric health.  

A November 2004 VA treatment record notes that a depression screen was negative.  

A December 2006 VA PTSD screen was negative.  

An October 2008 VA treatment record notes an impression of suspected panic attack.  Medications were administered.  

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability that meets the diagnostic criteria in accordance with the controlling VA regulation.  This element may only be shown through evidence of a diagnosis.  

To the extent that the Veteran claimed that he had PTSD, the Board observes that while a Veteran is competent to describe symptoms and when they occurred, he is not competent as a lay person to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau.  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether a diagnosis of PTSD was appropriate, the Board places far more probative weight on the clinical findings contained in the record

Under these circumstances, the Board must conclude that the Veteran did not meet the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

	Bilateral Hearing Loss Disability

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Service treatment records include the report of a May 1952 examination.  The Veteran denied ear, nose or throat trouble.  General examination of his ears was normal.  Whispered and spoken voice testing was 15/15 bilaterally.  On separation examination in June 1954, the Veteran denied ear trouble.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
Not tested
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
Not tested
0 (5)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Set forth above, those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On VA general medical examination in November 1994, the Veteran's complaints did not include any referable to his hearing acuity.  

On VA examination in October 2002, the Veteran's hearing acuity was not assessed, and he made no complaint with regards to his hearing acuity.  

A December 2008 private audiology report indicates the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
60
LEFT
15
10
15
45
55

The audiologist indicated the Veteran's report of unprotected noise exposure during service and as a dentist.  She noted that speech audiometry revealed borderline normal hearing for purposes of communication and reduced discrimination ability on the right, and essentially normal hearing for purposes of communication and reduced discrimination ability on the left.  

On VA otolaryngology consultation in September 2013, the Veteran reported progressive hearing loss in the previous two years.  

On private audiological testing in May 2014, audiometry revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
70
75
LEFT
50
45
50
65
75

Speech audiometry revealed moderate hearing loss for purposes of communication and reduced discrimination ability on the right, and moderate loss of hearing for purposes of communication and reduced discrimination ability on the left.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service finding showing hearing loss dates to 2008; therefore, presumptive service connection for bilateral hearing loss disability is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, no abnormal finding suggestive of hearing loss was documented during service, and the initial diagnosis documented in the record dates to many years following the Veteran's 1954 separation from service.  The Board finds that any statements as to continuity of symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he has hearing loss that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates bilateral hearing loss, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

	Radiation Claims

Service connection is sought for hypothyroidism, Grover's disease, and pulmonary disease as secondary to exposure to ionizing radiation.  The Veteran has asserted that his activities as a dentist during active service exposed him to radiation, and that this is the cause of these claimed disabilities.  

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).

Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2016).

A 'radiation exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309 (2016).  

Diseases subject to presumptive service connection based on participation in a 'radiation-risk activity' are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2016).

38 C.F.R. § 3.311  provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, which includes non-malignant thyroid nodular disease.  38 C.F.R. § 3.311(b)(2) (xxiii) (2016).

Service treatment records include the report of a May 1952 examination.  The Veteran denied relevant symptoms.  His skin, heart, and lungs were normal on examination.  On separation examination in June 1954, the Veteran denied relevant symptoms.  His skin, heart, and lungs were normal on examination.  A chest X-ray was also normal.  He was deemed qualified for separation.  

VA general medical examination in November 1994 did not reveal hypothyroidism, Grover's disease, or pulmonary disease.  Physical examination revealed a few skin lesions with verrucous aspect.  The Veteran's neck and throat were normal, as was his respiratory system.  

An April 2001 X-ray report notes normal heart size, clear lungs, and normal pulmonary vascularity.  

A February 2002 treatment record notes that the thyroid gland was symmetric to palpation with no nodules.  

A September 2009 VA treatment record notes a history of a thyroid nodule.  The provider noted that the nodule would be followed by a private provider.  

In March 2010, the Veteran presented the report of a thyroid sonogram to a VA provider, who noted that the sonogram showed a lesion suggestive of hyperfunctioning adenoma; the Veteran stated that a biopsy was negative.  Subsequent records note that the thyroid gland was symmetric with no nodules.  

In October 2011, the Veteran asserted that he had been exposed to radioactive material hazards as a medical officer in the Air Force.  He also argued that he was exposed to poisonous waste, dental X-ray radiation, and medical waste.  

A May 2012 VA dermatology consultation report indicates the Veteran's complaint of an itchy skin rash on his back of two weeks' duration.  Following examination, the diagnosis was suspected asteatotic dermatitis and seborrheic keratosis on the trunk.  On follow-up in September 2012, the Veteran reported skin lesions for many years.  The provider noted that the report of an August 2012 skin biopsy indicated Grover's disease.  

Having reviewed the record pertaining to this claim, the Board has determined that service connection is not warranted.  First, the Board finds that service connection under 38 C.F.R. § 3.309(d), for diseases specific to radiation-exposed Veterans is not warranted.  Specifically, the Veteran is not shown to have participated in a radiation risk activity as defined by regulation.  

Likewise, service connection is also not warranted under the criteria of 38 C.F.R. § 3.311.  As noted, the Veteran is not shown to have participated in a radiation risk activity as defined by regulation.  Further, the disabilities he claims, hypothyroidism, Grover's disease, and pulmonary disease, are not considered to be radiogenic diseases.  Thus, service connection is also not available pursuant to 38 C.F.R. § 3.311.

As to whether the Veteran is entitled to service connection for these claimed disabilities on a direct basis, the Board notes that, with respect to the diagnosed Grover's disease, there is no competent evidence indicating that this claimed disability is related to service.  There is no lay or medical proof of Grover's disease during service or within years of separation.  Furthermore, there is no assertion that the Veteran had Grover's disease in proximity to separation from service.  The first objective post-service evidence of a Grover's disease dates to 2012.  This is more than 50 years following separation from service.  38 C.F.R. §§ 3.303, 3.308.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between the current Grover's disease diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  Consequently, the Board finds that entitlement to service connection for Grover's disease on a direct basis is not warranted as the preponderance of the evidence is against service connection on that basis. 

The Board also notes that the Veteran's statements regarding the etiology of Grover's disease do not constitute competent lay evidence as such a determination is beyond the realm of a layman's competence.  See Jandreau (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There being no competent opinions establishing that Grover's disease is related to the Veteran's service, the Board finds that service connection must be denied.

With respect to the claimed hypothyroidism and pulmonary disease, the Board observes that there is no indication of these claimed disabilities during service, in the years following service, or currently.  While the Veteran has reported that these claimed disabilities are related to service, there has been no medical diagnosis rendered with regard to hypothyroidism or pulmonary disease.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351   (Fed. Cir. 2000).  

To the extent that the Veteran asserts that he has hypothyroidism and pulmonary disease that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.

In conclusion, the preponderance of the evidence is against these claims, and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert.

Petitions to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Low Back Disability

Service connection for a low back disability was denied in an April 2002 rating decision.  The AOJ noted that service treatment records were negative for any complaint, treatment, or diagnosis of a back disability.  It acknowledged that there were diagnoses referable to the Veteran's low back, but that he had also had a post-service injury.  In November 2009, the Board denied service connection for the claimed low back disability.  It determined that the disability was first demonstrated many years following service and were unrelated to disease or injury during active service.  It further determined that degenerative joint disease of the lumbar spine was not manifested within the first post-service year.  

The evidence of record at the time of the Board's decision included service treatment records.  A May 1952 examination report notes the Veteran's denial of arthritis or rheumatism, deformity, and lameness.  Examination revealed no abnormality of the spine.  On separation examination in June 1954, the Veteran denied arthritis or rheumatism, deformity, and lameness.  Examination revealed normal spine and musculoskeletal.  The Veteran was deemed qualified for separation.  

The evidence of record at the time of the November 2009 Board decision also included an October 1994 certification by a private physician that the Veteran was under his care for lumbar spondylosis.  

The November 1994 report of a VA general medical examination reflects the Veteran's report of low back pain radiating to the legs since 1990.  The examiner noted that the Veteran's report that he had tripped over a rock and fallen while walking in 1989, and that he received treatment by a neurologist for lumbar spondylosis.  The diagnosis was spondylolisthesis of L4-5 with radiculopathy.  

Private treatment records reflect that the Veteran was in a motor vehicle accident in July 2000.  

X-rays in April 2001 revealed mild degenerative disc disease and degenerative changes.  

An August 2001 VA record notes mild degenerative disc disease of the upper lumbar spine and degenerative changes at the facet joints of L4-5 with grade I spondylolisthesis of L4 over L5.  VA An October 2001 primary care record notes the Veteran's complaint of back pain.  He noted that he had retired 10 years previously due to his back pain.  VA physical therapy assessment report notes the Veteran's report of pain in the neck and mid-low back for years, worsening in the previous months.  

During a December 2002 hearing, the Veteran argued that his claimed low back disability preexisted an injury that occurred following service, and that it was in fact related to service.  He argued that a reference to precordial pain with radiation and numbness in his service treatment records was due to his back condition.  He has subsequently submitted numerous written statements attesting to these same arguments.  

As discussed, service connection for the claimed low back disability was denied because there was no indication of such during service or within one year of separation from service.  Since the November 2009 Board decision, evidence added to the record does not include any showing of a low back disability during service or within one year of separation.  Evidence of diagnoses related to the Veteran's low back was before the Board at the time of its November 2009 decision and is thus cumulative.  Likewise, the Veteran's statements regarding symptoms during service and a relationship between the current diagnoses and service were also before the Board at the time of its November 2009 decision and are also cumulative.  In essence, there has been no new evidence added to the record demonstrating a low back disability during service or within the first post-service year.  Thus, the Board concludes that the evidence added to the record since the November 2009 decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the November 2009 decision has not been cured, and the claim of entitlement to service connection for a low back disability may not be reopened.

	Diabetes Mellitus

Service connection for diabetes mellitus was denied in a January 2003 rating decision.  The AOJ determined that there was no record of treatment for diabetes during service, and no diagnosis within one year following separation from service.  It concluded that the condition was neither incurred in service nor diagnosed within a presumptive period following separation.  

Service treatment records include the report of a May 1952 examination.  The Veteran denied sugar or albumin in his urine.  The summary of defects and diagnoses was silent with respect to relevant findings.  On separation examination in June 1954, the Veteran denied sugar or albumin in his urine.  Urinalysis was negative.  The Veteran was deemed qualified for separation.

On VA general medical examination in November 1994, the Veteran reported a history of noninsulin dependent diabetes mellitus dating to 1984.  

As discussed, service connection for diabetes mellitus was denied because there was no indication of such during service or within one year of separation from service.  Since the January 2003 rating decision, evidence added to the record does not include any showing of diabetes mellitus during service or within one year of separation.  Evidence of a diagnosis of diabetes mellitus was before the RO at the time of its January 2003 rating decision and is thus cumulative.  Likewise, the Veteran's statements regarding a relationship between the current diagnosis and service were also before the RO at the time of its January 2003 rating decision and are also cumulative.  In essence, there has been no new evidence added to the record demonstrating diabetes mellitus during service or within the first post-service year.  Thus, the Board concludes that the evidence added to the record since the January 2003 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the January 2003 decision have not been cured, and the claim of entitlement to service connection for diabetes mellitus may not be reopened.

Evaluation of Duodenal Ulcer Disease, Gastritis, and Duodenitis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's gastrointestinal disability, characterized as duodenal ulcer disease, gastritis, and duodenitis, is evaluated under diagnostic code (DC) 7399-7346.  Regulations provide that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  

DC 7305 provides ratings for duodenal ulcer.  Moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

DC 7346, for hiatal hernia, provides a 30 percent disability rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.   

On VA examination in June 2009, the Veteran's history was reviewed.  He reported undergoing testing in the 1950s that revealed gastritis.  He complained of heartburn, reflux, flatulence, and excessive burping.  He indicated that he took proton pump inhibitors and that his response to treatment had been fair.  He denied periods of incapacitation due to stomach or duodenal disease.  The examiner noted that there had been no episodes of abdominal colic, nausea or vomiting, or abdominal distension.  The Veteran endorsed burning epigastric pain lasting between one and two hours and relieved by antacids.  He denied episodes of hematemesis or melena, and vomiting.  He endorsed diarrhea one to four times daily on an episodic basis, with more than 12 attacks per week.  Physical examination revealed no signs of significant weight loss or malnutrition.  There were no signs of anemia.  Abdominal tenderness was noted.  The examiner noted that upper endoscopy in 1997 had revealed duodenal ulcer disease, gastritis, and duodenitis.  He indicated that the effects of the diagnoses on the Veteran's usual activities included a moderate impact on feeding, and a mild impact on chores, shopping, exercise, sports recreation, and traveling.  

A December 2010 VA record notes that bowel sounds were present at all quadrants.  The abdomen was nontender, non-distended, soft, and depressible.  There were no masses, and no organomegaly.  Subsequent records show similar examination results.  

Having reviewed the evidence relating to the Veteran's gastrointestinal disability, the Board has concluded that an evaluation in excess of 30 percent is not warranted.  In this regard, the Board notes that the Veteran's symptoms consist mainly of burning epigastric pain and diarrhea.  A higher, 40 percent evaluation under the criteria for evaluation of duodenal ulcer requires evidence demonstrating anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A higher evaluation pursuant to the criteria for evaluating hiatal hernia requires evidence demonstrating symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Such is not shown by the record.  Here, the record demonstrates no indication of associated substernal arm or shoulder pain, or symptoms productive of considerable impairment of health.  Accordingly, the Board finds that the current 30 percent evaluation for the Veteran's gastrointestinal disability is appropriate.
 
In summary, the overall disability picture does not more nearly approximate the criteria for the next higher evaluation.  The Board thus concludes that the currently assigned 30 percent evaluation for this disability is appropriate.  38 U.S.C.A. 
§ 5107(b) (West 2014).

	Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected gastrointestinal disability is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's gastrointestinal disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Special Monthly Compensation

An award of special monthly compensation based on housebound status requires either that the veteran have additional service-connected disability or disabilities independently rated at 60 percent, separate and distinct from the 100 percent service-connected disability and involving a different part of the body, or that he be permanently housebound by reason of the service-connected disability or disabilities.  A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.352 (i). 

An award of special monthly compensation based on the need for regular aid and attendance of another person is warranted if the Veteran's service-connected disability renders him so helpless or bedridden that he requires the assistance of another individual to accomplish basic daily functions.  38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350 (b).  Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of a claimant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the claimant to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).

On VA examination in October 2002, the examiner noted that the Veteran was not hospitalized or bedridden.    

On VA examination in June 2009, the Veteran's history was reviewed.  He complained of heartburn, reflux, flatulence, and excessive burping.  He denied periods of incapacitation due to stomach or duodenal disease.  The examiner indicated that the effects of the diagnoses on the Veteran's usual activities included a moderate impact on feeding, and a mild impact on chores, shopping, exercise, sports recreation, and traveling.  

A December 2010 VA record notes that bowel sounds were present at all quadrants.  The abdomen was nontender, non-distended, soft, and depressible.  There were no masses, and no organomegaly.  Subsequent records show similar examination results.  

Having reviewed the record, the Board has determined that special monthly compensation is not warranted on the basis of the Veteran's service-connected disability.  In that regard, the Board observes that the only disability for which the Veteran was in receipt of service connection was a gastrointestinal disability.  While it is clear that the Veteran had various medical diagnoses, the symptoms of which necessitated assistance with daily activities, the evidence demonstrates that such difficulties were not caused by his service-connected gastrointestinal disability.  The evidence fails to demonstrate that the Veteran was, by virtue of his sole service-connected disability, permanently bedridden or helpless.  There is no evidence that the Veteran, due to his service-connected gastrointestinal disability, was dependent upon another person for bathing, dressing, feeding himself, or other activities of daily living.  Moreover, the gastrointestinal disability did not cause him to be permanently bedridden or housebound. 

Essentially, there is no evidence that the Veteran's service-connected gastrointestinal disability caused her to be so helpless as to require the regular aid and attendance of another person.  Rather, the Veteran reported that he required assistance as the result of a low back disability.  Service connection is not in effect for that disability, or any other than the gastrointestinal disability.  Accordingly, the Board concludes that the requirements for special monthly compensation based on the need for the regular aid and attendance of another person are not met. 38 U.S.C.A. §§ 1114 (l)(s), 5103A (West 2014); 38 C.F.R. §§  3.350, 3.352 (2016). 

 As the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on the need for the regular aid and attendance of another person or being housebound, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert.


ORDER

Entitlement to service connection for a right shoulder disability, to include degenerative joint disease, adhesive capsulitis, and lateral epicondylitis, claimed as loss of motion of the right arm, is denied.  

Entitlement to service connection for a left shoulder disability, to include degenerative joint disease, claimed as loss of motion of the left arm, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for hypothyroidism is denied.

Entitlement to service connection for Grover's disease is denied.

Entitlement to service connection for pulmonary disease is denied

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a low back disability is denied.  

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus is denied.  

Entitlement to an initial evaluation in excess of 30 percent for duodenal ulcer disease, gastritis, and duodenitis is denied.  

Entitlement to special monthly compensation based on the need for the aid and attendance of another person, or on the basis of being housebound is denied.


REMAND

In a May 2011 rating decision, the RO declined to reopen a claim of entitlement to service connection for a cervical spine disability.  Subsequently in May 2011, the Veteran submitted a notice of disagreement (NOD) with that rating decision.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be provided to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to a cervical spine disability to include cervical myositis and polyradiculopathy, cervical fibromyositis, bilateral C7 radiculopathy and mixed sensory motor polyneuropathy, and degenerative joint disease of the cervical spine pursuant to 38 C.F.R. § 19.26 (2016).   If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


